generally an adequate legal remedy precluding writ relief); see also NRAP
                 21(b)(1). Accordingly we,
                             ORDER the petition DENIED.




                                                        P   Parraguirre


                                                                                        J.



                                                                                      , J.




                 cc: Hon. Michael Montero, District Judge
                      Georgeson Angaran, Chtd.
                      Cozen O'Connor
                      Lander County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A    e